t c memo united_states tax_court gregory l acone and judith e finn acone petitioners v commissioner of internal revenue respondent docket no filed date p-h flew airplanes for a south korean airline company in and but he spent only about a third of each year in south korea and more than of each year in the united_states p-h returned to his home in the united_states frequently during those years and spent most of his days off in the united_states where his wife and house remained he stayed in south korea only when work required it and stayed in the united_states whenever he could when p-h stayed in south korea he always stayed in the same hotel provided to him at no cost by the airline but stayed in various rooms in that hotel p-h retained his u s citizenship voting registration driver’s license bank accounts and church membership on their tax returns for and ps claimed an exclusion for foreign_earned_income under sec_911 r disallowed the exclusions and determined tax deficiencies held for and p-h was not a qualified_individual for purposes of the foreign_earned_income_exclusion of sec_911 because his abode was within the united_states for purposes of sec_911 and because he was not a bona_fide_resident of south korea for purposes of sec_911 stephen p flott for petitioners rachel l rollins for respondent memorandum findings_of_fact and opinion gustafson judge pursuant to sec_6212 on date the internal_revenue_service irs issued to petitioners gregory l acone and judith e finn acone a notice_of_deficiency which determined deficiencies in tax of dollar_figure for and of dollar_figure for mr and mrs acone filed a timely petition under sec_6213 for redetermination of the deficiencies and penalties the issue for decision is whether in or mr acone was a qualified_individual for purposes of the foreign_earned_income_exclusion feie of sec_911 we hold that he was not 1unless otherwise indicated all section references are to the internal_revenue_code u s c in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2the commissioner also determined accuracy-related_penalties under sec_6662 but he has conceded the penalties and therefore we do not discuss them further findings_of_fact mr acone is a pilot who formerly worked for northwest airlines and was stationed at detroit michigan though he maintained his residence in new hampshire in he was hired as a b-747 airplane pilot by korean air lines kal through a private u s agency global airline pilots llc and he worked for kal from date until date ie for seven years he took the job for financial reasons--in particular to help pay his children’s college expenses during that time mr acone was stationed at3 incheon international airport in seoul south korea mr acone’s arrangements with kal mr acone’s flight schedule was set by kal and his flights either originated or terminated at incheon kal owned the hyatt regency incheon and mr acone stayed at that hotel free of charge when he stayed in seoul he did not stay in the same room from one visit to another but rather checked into an available room whatever room that might be when he arrived at the hotel under the terms of mr acone’s employment agreement he received nine days off per month in addition to his vacation days mr acone could spend those days in any 3the phrase stationed at is in mr acone’s contract with kal and in the parties’ stipulation it is unexplained but we infer that it means that incheon was the airport that mr acone most frequently flew out of and flew into country he wanted and if he chose to fly anywhere at the beginning or end of his days off those flights were free of charge to him whenever mr acone was laid over he received a per_diem payment to cover meals and incidental_expenses based on the city in which he was laid over this included layovers in south korea kal filed and paid mr acone’s south korean tax returns and taxes on his behalf without consulting him about the content thereof mr acone’s effective income_tax rate in south korea appears from the copies of the returns in the record to have been about mr acone’s leisure activities in south korea mr acone testified that during the time he spent in south korea he played tennis and golf and participated in dinner engagements largely with other airplane pilots including many korean pilots as well as american pilots or other airline- related staff mr acone testified that he had the same barber for most of his seven years working out of south korea that he had a preferred bar the jet-lagged lizard which he and other pilots both korean and non-korean frequented and that he helped the owner of that bar move her business a handful of times mr 4we infer that the term laid over in the contract and the stipulation refers to circumstances in which mr acone had to stay in one place between one flight and the next acone further testified that he took assorted lessons from individuals as well as kal to learn various phrases in korean as well as other things about south korea mr acone’s retained connections to the u s during and mr acone retained his u s citizenship he believes he was a resident_alien under south korean law during and as before and after mr acone was married to mrs acone she lived in a house in new hampshire that she owned jointly with mr acone--the same house in which mr acone lived before and after his employment at kal mrs acone worked as a schoolteacher at a nearby school mr and mrs acone have three children and during and the acones’ eldest child lived in england their second-oldest worked in korea in and lived in boston massachusetts 5mr acone testified that the south korean government issued him a regular identification card that said resident_alien the copy of that card that is in our record is barely legible it reflects an apparent handwritten enhancement of the printed title certificate of alien registration but in fact the card seems not to include the word resident mr acone’s south korean tax_return prepared by his employer is equivocal it does have a number inserted in the blank for resident_alien reg no but elsewhere on the return u s is inserted as the state code in a block captioned non-resident mr acone presented no other pertinent documentation and the parties did not make any showing of south korean law as to resident or non-resident alien status we are unable to make any finding as to mr acone’s actual status under south korean law in and their youngest child lived in the united_states in and worked in england in during the years in issue mr acone had a u s driver’s license apparently issued by new hampshire and did not apply for or receive a driver’s license in south korea he and mrs acone jointly owned two cars which remained in new hampshire he remained registered to vote in new hampshire and he did not register to vote in south korea he retained his u s bank accounts into which kal deposited his wages he retained his membership in a church in new hampshire when mr acone was in the united_states during the years in issue he helped mrs acone maintain the home including among other things mowing the grass there in response to a question by his counsel mr acone testified q you spent significantly more days off duty in the u s than in korea so during those times you were in the u s off duty i’m assuming you had social engagements and -- a i had three children that were there and that was certainly a huge draw for me my wife was working she was continuing her career yeah my wife and my kids were perhaps the most important thing for me during that period of time so i had the opportunity to spend some time with them at every effort i did that mr acone’s time spent in the united_states and south korea in mr acone had stays in south korea consisting of days on duty and days off duty that year mr acone had stays in the united_states consisting of days on duty and days off duty in mr acone had stays in south korea consisting of days on duty and days off duty that year mr acone had stays in the united_states consisting of days on duty and days off duty thus the mean length of mr acone’s stays in the united_states in was dollar_figure days while the mean length of his stays in south korea that year was dollar_figure days the mean length of mr acone’s stays in the united_states in was days while the mean length of his stays in south korea that year was dollar_figure days in mr acone’s longest span of days in the united_states was days his longest such span in south korea was days in mr acone’s longest span of days in the united_states wa sec_22 days his longest such span in south korea was days although we note that this 20-day span was not an unbroken stay at the hotel but instead included airplane travel to different places within south korea the foregoing data stipulated by the parties are presented in the following chart year country on-duty off-duty total days mean duration of stay longest span u s dollar_figure - - korea dollar_figure tax returns and notice_of_deficiency korea dollar_figure u s mr and mrs acone timely filed form sec_1040 u s individual_income_tax_return for both and the acones attached to their returns forms foreign_earned_income on which they excluded the maximum allowable foreign_earned_income_exclusion for each year in both years mr acone earned more income from kal than the maximum excludable amount on date the irs mailed mr and mrs acone a notice_of_deficiency and mr and mrs acone timely petitioned this court on date at that time they resided in new hampshire i burden_of_proof opinion in general the irs’s notice_of_deficiency is presumed correct and the petitioner has the burden of proving it to be wrong welch v helvering u s see also rule a moreover with respect to one aspect of their case--the bona_fide residence issue discussed in part iv below-- the acones bear a somewhat higher burden than mere preponderance_of_the_evidence a taxpayer who qualifies under sec_911 is not someone who proves that he has been a bona_fide_resident of a foreign_country but rather is someone who establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country emphasis added we have construed this statutory phrase to set a higher-than-ordinary standard of proof--ie strong_proof --of bona_fide_resident status in a foreign_country 74_tc_1016 which is not as high a standard as abuse_of_discretion but is higher than preponderance_of_the_evidence ii basic principles of the feie sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived however sec_911 provides that a qualified_individual may elect to exclude from gross_income his foreign_earned_income to qualify for the feie the taxpayer must satisfy three conditions the first two of which if satisfied render the taxpayer a qualified_individual and the third of which relates to the type of income the taxpayer receives the taxpayer’s tax_home for the period must be in a foreign_country sec_911 the taxpayer must be a a u s citizen who is a bona_fide_resident of a foreign_country for an entire taxable_year sec_911 or b a u s citizen or resident who is present in a foreign_country or countries during at least full days of a 12-month_period sec_911 and the taxpayer must have earned_income from personal services rendered in a foreign_country sec_911 b a d the commissioner does not dispute that the compensation mr acone received for flying planes for kal is foreign_earned_income and consequently we assume that it was thus if mr acone was a qualified_individual for purposes of sec_911 he was entitled to exclude a portion of the compensation he received from kal from gross_income for and as described above the parties’ stipulations show that mr acone was not present in a foreign_country or countries during at least full days of a 12-month_period but was instead present in the united_states for over days during both years in issue so the 330-day test of sec_911 is not satisfied in this case in short the acones bear the burden of proving first that mr acone’s tax_home was in a foreign_country and second that he was a bona_fide_resident of one or more foreign countries for an uninterrupted period including a full taxable_year these two requirements call for overlapping inquiries but we address each in turn iii tax_home and abode under sec_911 the feie is available only to an individual whose tax_home is in a foreign_country and sec_911 provides that a n individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states consequently if mr acone’s abode was in the united_states during the years in issue he does not satisfy the tax_home requirement of sec_911 the statute does not further define the term abode but this court as well as at least one court_of_appeals has stated abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than sec_911 provides that tax_home means an individual’s home for purposes of sec_162 relating to traveling expenses while away from home because we conclude that mr acone’s abode is within the united_states we need not perform an away from home analysis under sec_162 vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 bujol v commissioner tcmemo_1987_230 aff’d without published opinion 842_f2d_328 5th cir cited with approval in 837_f2d_681 5th cir one’s abode is where he abides the word connotes stability not transience mr acone’s housing in seoul however was a hotel--the quintessence of transience admittedly it is not impossible that a person may reside permanently in a hotel but mr acone did not have even a particular hotel room to call his own he stayed in whatever room happened to be vacant when he checked in at his house in new hampshire he presumably had regular neighbors with whom he formed a community but at the hotel in seoul he did not rather he was part of the perpetual stream of hotel guests coming and going the facts about his hotel life in seoul are not absolutely dispositive of the issue of his abode but they are significant even though a taxpayer may have some limited ties to a foreign_country if the taxpayer’s ties to the united_states remain strong we have held that his or her abode remained in the united_states especially when his or her 7thus a qualified_individual will have neither his vocational home ie his tax_home under sec_911 and nor his domestic home ie his abode under sec_911 in the united_states ties to the foreign_country were transitory or limited 93_tc_297 mr acone’s ties to south korea were indeed limited and his ties to the united_states indeed remained strong we think the record clearly indicates that while mr acone spent significant periods in both south korea and the united_states during the years in issue when he had the choice he preferred to be in the united_states a comparison of days off-duty in south korea and the united_states during the years in issue shows that using mr acone’s own figures he spent over of the combined total of such days in the united_states the mean lengths of his visits to each country during the years in issue indicate a similar conclusion during both years the mean duration of mr acone’s stays in the united_states was days longer than the mean duration of his stays in south korea that is when mr acone was in america he tended to stay here longer than he stayed in south korea when he was there mr acone remained registered to vote in new hampshire never obtained a driver’s license or a car in south korea while retaining both in new hampshire and spent sufficient time with sufficient frequency at the acones’ home in new hampshire that he was able to continue to be the one who mowed the grass there in contrast to other airline-pilot feie cases in this case we have the benefit of knowing how much time off mr acone spent in the united_states as opposed to the country where his employer was based cf 927_f2d_849 5th cir rev’g tcmemo_1989_616 cobb v commissioner tcmemo_1991_376 62_tcm_408 while mr acone no doubt made friends in south korea it would be difficult to conclude that mr acone’s domestic home as opposed to his professional home was in a country where he largely declined to spend his personal days because mr acone did not pay for housing in south korea8 or for plane fare to return to the united_states his choice of how to spend his days off was fairly unencumbered economically on days when mr acone could choose what country to be in he overwhelmingly chose the united_states and we find that his abode was in the united_states consequently under sec_911 mr acone did not satisfy the tax_home requirement of the qualified_individual definition in sec_911 8a finding that mr acone had an abode in south korea would evidently be at odds with congressional intent the court_of_appeals noted in 927_f2d_849 5th cir rev’g tcmemo_1989_616 that the goal of adding the abode limitation in sec_911 was to limit the feie to taxpayers who actually incurred the duplicative costs of maintaining distinct u s and foreign households mr acone’s proffered evidence and testimony demonstrate that he did not incur such duplicative costs because kal bore them iv bona_fide residence a analysis of factors whether an individual has taken up bona_fide residence in a foreign_country depends on the facts and circumstances of the case the factors that courts have consulted in analyzing those facts and circumstances include the following intention of the taxpayer establishment of his home temporarily in the foreign_country for an indefinite period participation in the activities of his chosen community on social and cultural levels identification with the daily lives of the people and in general assimilation into the foreign environment physical presence in the foreign_country consistent with his employment his temporary foreign home the foreign_country nature extent and reasons for temporary absences from assumption of economic burdens and payment of taxes to sojourner employer status of resident contrasted to that of transient or treatment accorded his income_tax status by his marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly accomplished within a definite or specified time good_faith in making his trip abroad whether for purpose of tax_evasion 300_f2d_34 7th cir rev’g and remanding 36_tc_131 this court consults those sochurek factors in determining bona_fide_resident status see 144_tc_63 schoneberger v commissioner t c pincite and we consider them now intention the court_of_appeals in jones v commissioner f 2d pincite noted that intent plays perhaps the most important part in determining the establishment and maintenance of a foreign residence we take as sincere mr acone’s testimony that he intended to be a bona_fide_resident of south korea but the relevant intention for which we look is of course not merely the intention to make plausible a claim of the feie rather we look for objective indicia of an intention to actually establish residence in the foreign_country in jones the taxpayer’s voluntarily declining to take a payment from the state of alaska to its residents was a concrete objective consequential disclaimer of u s residency that made much more credible an alternative claim of foreign residency but in this case we do not have any similar concrete objective fact which persuasively demonstrates mr acone’s intent mr acone testified very credibly that in he intended to work for kal until retirement--an intention that he accomplished but he did not convince us that while so employed he intended to be anything more than a transient in south korea so this factor is adverse to mr acone establishment of home mr acone did not establish a home in south korea for any period let alone an indefinite one he simply stayed in whatever hotel room was made available to him at the hyatt regency incheon his actual home remained in the united_states and he returned to it as frequently as practically possible this factor is adverse to mr acone activities and assimilation mr acone testified credibly that he attempted to learn korean to a modest extent and that he made friends with whom he ate and played golf and tennis in south korea to some extent he did assimilate into the local environment although the extent was not great given how little of his free time he spent in south korea this factor is moderately favorable to mr acone physical presence in and mr acone spent a total of days in the united_states where he had no employment and only days in south korea even though that is where he had his job mr acone was in south korea whenever his job as an airplane pilot required him to be there and he seems to contend that therefore he maintained in the sochurek phrase physical presence in the foreign_country consistent with his employment emphasis added this contention turns the factor on its head a bona_fide_resident of south korea will be there when his work allows him to be ie if his work requires him to be away from south korea then he is away because he must be but he will at least go back when he can see 715_f3d_455 3d cir e xtensive absences will negate a finding of bona_fide residency unless those absences are justified by good-faith reasons such as the travel requirements of the taxpayer's profession but mr acone by contrast was in south korea when his work required him to be and it was in the united_states that he stayed when his work allowed him to do so he was away from south korea not only when his work required him to be away but whenever his work allowed him to be in the united_states his preferred location he did not go back to south korea whenever he could but only when his work required it the phrase consistent with his employment should excuse an employment-related absence from the country of supposed residence it should not as it did in mr acone’s case set the limit on his presence in the foreign_country this factor is adverse to mr acone temporary absences the nature extent and reasons for mr acone’s temporary absences from south korea are adverse to his claim of bona_fide_resident status even disregarding mr acone’s time spent on duty in the united_states ie days in the extent of his off-duty time in the united_states was considerable a total of days in the nature of those voluntary absences was personal and familial and the reasons for them were simply that mr acone preferred being in new hampshire rather than south korea and that his important personal connections were in the united_states economic burdens and taxes mr acone appears to have assumed few economic burdens and paid little tax in south korea he did not have to pay for his lodging meals or other major expenses abroad and as far as the court can discern from the south korean tax returns in the record mr acone’s effective income_tax rate in south korea was only about this factor is adverse to mr acone status of resident vs transient_or_sojourner we are unable to determine mr acone’s legal status under south korean law mr acone’s lodging in south korea a hotel room different every stay and the short duration of his stays there an average of less than days long in and days long in constitute transience this factor is adverse to mr acone employer’s tax treatment the tax returns kal filed for mr acone declared him to be a non-resident of south korea this factor is adverse to mr acone marriage and family mr acone’s wife and children were obviously important to him his wife remained at their home in new hampshire and the time he spent with her in and was in new hampshire there is no evidence that mrs acone ever accompanied mr acone to south korea although one of his children resided in south korea for one of the years in issue there is no evidence that mr acone ever crossed paths with that child in south korea and otherwise his children were not in that country south korea simply did not figure into mr acone’s family life except in a negative way as a place where he had to spend time away from his family this factor is adverse to mr acone nature and duration of employment mr acone’s work as a pilot for kal flying out of seoul was serious full-time employment undertaken for a period of years when mr acone took the job with kal he was not performing a single flight or discrete group of flights but rather was undertaking to fly as many planes as kal required under their agreement for as long as that agreement lasted with an expectation eventually fulfilled that the agreement would last until he reached retirement age this factor is favorable to mr acone good_faith vs tax_evasion we see no indication of bad faith but only good_faith in mr acone’s taking his job for kal and working out of seoul nothing in the record gives us any reason to believe mr acone took a job outside the united_states for any tax-related reason much less for a motive of tax_evasion this factor is favorable to mr acone in sum eight sochurek factors weigh against finding bona_fide residence in south korea and three weigh in favor these three favorable factors do not constitute the strong_proof of bona_fide residence that a taxpayer must provide b distinguishing jones and cobb mr acone’s principal contention is that the facts of his life in and are substantially_similar to the facts in 927_f2d_849 and cobb v commissioner t c m cch 408--two cases in which airline pilots were held to qualify for the feie as bona_fide residents of foreign countries we conclude however that the facts of this case are different from those of jones and cobb in jones v commissioner f 2d pincite the taxpayer was apparently only away from his home in japan when his business required it or when he was on vacation mr acone on the other hand was away from south korea and in the united_states whenever his work permitted the taxpayer in jones returned a dividend check that the state of alaska issued to him as a resident fairly clearly establishing his intent the first and most important sochurek factor not to be a resident of alaska but instead to be a resident of the foreign_country japan id mr acone’s intent as well as the frequency and duration of his trips back to new hampshire are plainly distinguishable from mr jones’s in cobb v commissioner t c m cch pincite we held the taxpayer- pilot to be entitled to the feie and distinguished our contrary holding in jones reversed by the court_of_appeals for the fifth circuit by stressing that the parties stipulated that mr cobb ‘accepted a permanent transfer’ to and had a ‘permanent duty assignment’ in japan we held that the taxpayer in cobb did not have an abode in the united_states during the years in issue while he did sometimes visit with his family when laid over in los angeles these occasions were indeed visits limited by convenience and mr cobb’s flight schedule and in no way converted the los angeles area into mr cobb’s domicile or place of dwelling id by contrast mr acone always intended to return to the united_states and in the meantime his time in the united_states with his family far exceeded the mere visits of convenience described in the cobb opinion each of these cases turns on its own facts and the facts here are different from those in jones and cobb we hold that mr acone’s tax_home remained in the united_states during the years in issue and that mr acone was not a bona_fide_resident of a foreign_country during those years consequently mr acone is not eligible for the feie to reflect the foregoing an appropriate decision will be entered
